Exhibit 10.1

COMCAST CORPORATION

2010 SPOTLIGHT LONG TERM INCENTIVE PLAN

(AMENDED AND RESTATED, EFFECTIVE JANUARY 1, 2010)

1. ADOPTION AND PURPOSE. Comcast Corporation, a Pennsylvania corporation, hereby
amends and restates the Comcast Corporation Cable Division Advertising/Sales
Group Long Term Incentive Plan and renames the Plan the Comcast Corporation 2010
Spotlight Long Term Incentive Plan (the “Plan”). Except as otherwise provided in
the Plan, the amendment, restatement and renaming of the Plan shall be effective
as of January 1, 2010. The Plan was originally effective as of January 1, 2003
and was most recently amended and restated effective January 1, 2007. The
purpose of the Plan is to promote the ability of the Company to retain and
recruit advertising/sales executives and to enhance the growth and profitability
of the Company by providing to such executives long-term cash bonus awards for
continued employment and the attainment of performance objectives pursuant to
the Plan.

2. DEFINITIONS. Capitalized terms used herein will have the meanings defined in
this Paragraph 2.

a. “Accrued Bonuses” means, with respect to a specified Participant and a
specified Award Cycle, the sum of all bonuses accrued by that Participant with
respect to all Plan Years within that Award Cycle, plus interest credited on
such amounts in accordance with Paragraph 4(d).

b. “Achievement Percentage” means, the actual Operating Cash Flow amount for the
Combined Ad Sales Division for any Plan Year divided by the Annual OCF Budget
established by the Company for the Combined Ad Sales Division for the respective
Plan Year.

c. “Ad Sales Expenses” means, with respect to any Plan Year, the expenses of the
Combined Ad Sales Division for that year, as reflected in the Company’s
operating results.

d. “Ad Sales Revenues” means, with respect to any Plan Year, the revenues of the
Combined Ad Sales Division for that year, as reflected in the Company’s
operating results.

e. “Affiliate” means, with respect to any Person, any other person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, the term “control,”
including its correlative terms “controlled by” and “under common control with,”
mean, with respect to any Person, the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.



--------------------------------------------------------------------------------

f. “Annual OCF Budget” means the operating cash flow budget target established
annually by the Company for the Combined Ad Sales Division.

g. “Award Cycle” means a period of one or more Plan Years as determined by the
Committee. An Award Cycle (the “Third Award Cycle”) shall begin as of January 1,
2010 and extend through December 31, 2011. Additional Award Cycles may be
established until this Plan is terminated and shall have a duration as
determined by the Committee.

h. “Board” means the Board of Directors of the Company.

i. “Cause” means (1) fraud; (2) misappropriation; (3) embezzlement; (4) gross
negligence in the performance of duties; (5) self-dealing; (6) dishonesty;
(7) misrepresentation; (8) conviction of a felony; (9) material violation of any
Company policy; (10) material violation of the Company’s Code of Ethics and
Business Conduct or, (11) in the case of an employee of a Company who is a party
to an employment agreement with a Company, material breach of such agreement;
provided that as to items (9), (10) and (11), if capable of being cured, such
event or condition remains uncured following 30 days written notice thereof.

j. “Change of Control” means any transaction or series of transactions as a
result of which any Person who was a Third Party immediately before such
transaction or series of transactions owns then-outstanding securities of the
Company such that such Person has the ability to direct the management of the
Company, as determined by the Board in its discretion. The Board may also
determine that a Change of Control shall occur upon the completion of one or
more proposed transactions. The Board’s determination shall be final and
binding.

k. “Combined Ad Sales Division” means all the advertising sales divisions or
activities reporting to the President—Advertising Sales of the Cable Division,
including the activities of the Southern, NorthCentral, East and West
advertising sales divisions, Strata Marketing, Inc, Hits Sales Rep Operations,
Vehix and Ad Sales Division headquarters operating expenses.

l. “Committee” means the Compensation Committee of the Board or other committee
of the Board assigned by the Board to administer this Plan.

m. “Company” means Comcast Corporation, including any successor thereto by
merger, consolidation, acquisition of all or substantially all the assets
thereof, or otherwise.

n. “Disability” means a condition entitling a Participant to benefits under the
Company-sponsored long-term disability plan or program applicable to that
Participant.

o. “Operating Cash Flow” means Ad Sales Revenues less Ad Sales Expenses. For
purposes of this calculation, Ad Sales actual and budgeted expenses for any Plan
Year shall be reduced by costs associated with LTIP Accrued Bonuses and other
costs associated

 

-2-



--------------------------------------------------------------------------------

with this Plan and included in Ad Sales Expenses. For each Plan Year, the
Achievement Percentage will be determined by the Committee

p. “Participant” means a key employee of the Combined Ad Sales Division of the
Cable Division of the Company selected by the Committee to participate in this
Plan.

q. “Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization.

r. “Plan” means this Comcast Corporation 2010 Spotlight Long Term Incentive Plan
(formerly known as the 2003 Cable Division Advertising/Sales Group Long Term
Incentive Plan), as set forth herein and as amended from time to time.

s. “Plan Year” means the calendar year.

t. “Retirement” means, with respect to a specified Participant, voluntary
resignation with the consent of the Company after attaining age 55 and
completing a 10 year period of continuous, active employment with the Company
and/or any Affiliate.

u. “Third Party” means any Person, together with such Person’s Affiliates,
provided that the term “Third Party” shall not include the Company or an
Affiliate of the Company.

v. “Special Payment Event” means, with respect to a specified Participant,
termination of employment due to death, Disability or Retirement.

w. “Target Bonus” means the target bonus, as determined by the Committee. Unless
otherwise determined by the Committee, the term “Target Bonus” means:

(1) with respect to Class A Participants, $750,000;

(2) with respect to Class B Participants, $425,000;

(3) with respect to Class C Participants, $200,000, $125,000, $100,000, $75,000,
$50,000, $40,000, $25,000, $15,000, or such other amount as shall be determined
by the Committee for each Plan Year, as specified by the Committee in accordance
with Paragraph 4(b).

3. ADMINISTRATION OF THE PLAN.

a. In General. The Plan shall be administered by the Committee. The Committee
shall have the power, from time to time, to:

(1) select Participants;

(2) designate (or re-designate) the classification (and, if applicable within
that classification, the Target Bonus) of each Participant, and add or eliminate
classifications;

 

-3-



--------------------------------------------------------------------------------

(3) measure the achievement of the Annual OCF Budget for each Plan Year and make
adjustments to the measurement of the achievement of the Annual OCF Budget in
accordance with Paragraph 4;

(4) determine the extent to which bonuses will be paid upon the achievement of
the Annual OCF Budget or of performance levels below and above budget, in
accordance with the performance objectives referenced in Paragraph 4(c) and
Exhibit B;

(5) determine the actual amount of bonuses to be accrued hereunder by each
Participant for each Plan Year;

(6) calculate the interest to be credited on Accrued Bonuses;

(7) supply omissions, reconcile inconsistencies and otherwise interpret this
document;

(8) prescribe, amend and rescind rules and regulations for the administration of
this Plan;

(9) determine whether all of the conditions to any payment under the Plan have
been satisfied; and

(10) make all other determinations necessary or desirable for the operation of
the Plan.

The determination of the Committee in all matters shall be conclusive.

b. Delegation of Authority.

(i) Named Executive Officers and Section 16(b) Officers. All authority with
respect to the grant, amendment, interpretation and administration of awards
with respect to any Participant who is either (x) a Named Executive Officer
(i.e., an officer who is required to be listed in the Company’s Proxy Statement
Compensation Table) or (y) is subject to the short-swing profit recapture rules
of section 16(b) of the 1934 Act, is reserved to the Committee.

(ii) Senior Officers and Highly Compensated Employees. The Committee may
delegate to a committee consisting of the Chairman of the Committee and one or
more officers of the Company designated by the Committee, discretion under the
Plan to grant, amend, interpret and administer awards with respect to any
Participant who (x) holds a position with Comcast Corporation of Senior Vice
President or a position of higher rank than Senior Vice President or (y) has a
base salary of $500,000 or more.

(iii) Other Employees. The Committee may delegate to an officer of the Company,
or a committee of two or more officers of the Company, discretion under the Plan
to grant, amend, interpret and administer awards with respect to any Participant
other than a Participant described in Paragraph 3(b)(i) or Paragraph 3(b)(ii).

 

-4-



--------------------------------------------------------------------------------

(iv) Termination of Delegation of Authority. Delegation of authority as provided
under this Paragraph 3(b) shall continue in effect until the earliest of:

(x) such time as the Committee shall, in its discretion, revoke such delegation
of authority;

(y) in the case of delegation under Paragraph 3(b)(ii), the delegate shall cease
to serve as Chairman of the Committee or serve as an employee of the Company for
any reason, as the case may be and in the case of delegation under Paragraph
3(b)(iii), the delegate shall cease to serve as an employee of the Company for
any reason; or

(z) the delegate shall notify the Committee that he declines to continue
exercise such authority.

4. BONUS ACCRUAL AND INTEREST CREDITING.

a. Performance Target.

(1) Generally. Bonuses will accrue under this Plan based on the success of the
Combined Ad Sales Division in achieving the Annual OCF Budget.

(2) Adjustment of Performance Target. From time to time, the Committee may make
adjustments to the measurement of the Achievement Percentage (or any component
thereof) so that required departures from the Company’s operating budget,
changes in accounting principles, acquisitions, dispositions, mergers,
consolidations and other similar transactions, and other factors influencing
performance or its measurement do not affect the operation of this Plan in a
manner inconsistent with its intended purpose. Except as otherwise provided by
the Committee, for purposes of calculating the Achievement Percentage in the
event there is a significant acquisition or disposition of any assets, business
division or other business operations of the Ad Sales Division that is
reasonably expected to have an effect on Operating Cash Flow (or any component
thereof) as otherwise determined under the terms of the Plan, the Annual OCF
Budget (or any component thereof) shall be adjusted to take into account the
impact of such acquisition or disposition by increasing or decreasing such goal
in the same proportion as Operating Cash Flow (or any component thereof) would
have been affected for the applicable performance measurement period on a pro
forma basis had such an acquisition or disposition been taken into account in
developing the Annual OCF Budget (or any component thereof); provided further
than such adjustment shall be based upon the historical equivalent of cash flow
of the assets so acquired or disposed of, as shown by such records as are
available to the Company, as further adjusted to reflect any aspects of the
transaction that should be taken into account to ensure comparability between
historical cash flow performance of the affected assets and the current
performance measurement period.

b. Selection of Participants; Change in Participant Classification. Participants
will be selected by the Committee from time to time. Except as otherwise
provided by the Committee, at the time of selection, the Committee will
designate each Participant as a Class A, Class B or Class C Participant. The
Committee will further distinguish each Class C

 

-5-



--------------------------------------------------------------------------------

Participant by specifying whether his or her Target Bonus will be $200,000,
$125,000, $100,000, $75,000, $50,000, $40,000, $25,000, $15,000 or such other
amount as shall be determined by the Committee for each Plan Year. A Participant
may be selected after the start of any Award Cycle but will not accrue any
amount under this Plan with respect to a Plan Year completed prior to his or her
selection as a Participant. In addition, the Committee may change a
Participant’s classification (and, with respect to Class C Participants, his or
her Target Bonus) and add or eliminate classifications at any time with respect
to Plan Years beginning after the date of such change.

c. Measurement of Performance; Accrual of Bonus. Following the end of each Plan
Year, the Committee will determine the Achievement Percentage with respect to
that Plan Year. Based on the Achievement Percentage determined by the Committee
with respect to that Plan Year, each Participant will accrue a bonus equal to
the amount specified in the bonus chart adopted by the Committee (the
“Addendum”) for each Award Cycle. If the precise Achievement Percentage is not
specified in the Addendum, the actual bonus amounts accrued will be determined
by interpolating (on a straight-line basis) between the bonus amounts
corresponding to the closest two Achievement Percentages that are specified. For
the Plan Year commencing January 1, 2010 (which is the first Plan Year in the
Award Cycle that commenced January 1, 2010), the Addendum is included in Exhibit
A to the Plan. For the Plan Year commencing January 1, 2011 (which is the second
Plan Year in the Award Cycle that commenced January 1, 2010), the Addendum is
included in Exhibit B to the Plan.

d. Interest Crediting. Accrued Bonuses will be credited with interest at an
annual rate equal to the rate generally applicable to deferrals by active
employees under the Comcast Corporation 2005 Deferred Compensation Plan, as
amended from time to time, or any successor non-qualified deferred compensation
plan. For purposes of this calculation, the bonuses accrued with respect to any
Plan Year will be deemed to have accrued 90 days following the end of that Plan
Year (or, with respect to an accrual described in Paragraph 5(c) or Paragraph
6(a), on the effective date of the termination of the Plan or termination of
employment giving rise to such accrual).

5. PAYMENT.

a. In General.

(1) Plan Bonuses Not Eligible for Deferred Compensation. Compensation payable
under the Plan shall not be treated as “compensation” eligible to be deferred by
any Participant under the Comcast Corporation Deferred Compensation Plan or any
successor plan

(2) Payment Dates. Effective for each two-year Award Cycle commencing January 1,
2010 (and January 1st of each even-numbered Plan Year commencing on and after
January 1, 2010), each Participant who is actively and continuously employed by
the Company from the first day of the Award Cycle (January 1, 2010 for the Third
Award Cycle) through the last day of the Award Cycle (December 31, 2011 for the
Third Award Cycle) (and whose employment is not terminated for Cause on or
before the payment date) will become entitled to payment of 100 percent of his
or her Accrued Bonuses with respect to such Award

 

-6-



--------------------------------------------------------------------------------

Cycle. On or before March 15 of the calendar year following the end of the Award
Cycle (March 15, 2012 for the Third Award Cycle), the Company will make a lump
sum cash payment to each such Participant equal to 100 percent of his or her
Accrued Bonuses (as determined through the last day of the Award Cycle) for that
Award Cycle (December 31, 2011 for the Third Award Cycle).

b. Effect of Termination of Employment.

(1) Generally. Except as otherwise provided below in this Paragraph 5(b) or in
Paragraph 6, a Participant whose employment with the Company terminates prior to
the last day of any Award Cycle will forfeit his or her Accrued Bonuses for that
Award Cycle. Forfeited amounts will not be subject to reinstatement, even if the
Participant is reemployed prior to the end of the Award Cycle.

(2) Death; Disability; Retirement. If a Participant experiences a Special
Payment Event, he or she will accrue a bonus for the Plan Year in which that
Special Payment Event occurs equal to the product of (A) his or her Target Bonus
for the Plan Year in which the Special Payment Event occurs, multiplied by (B) a
fraction, the numerator of which will be the number of days in the Plan Year
transpired prior to the Special Payment Event, and the denominator of which will
be 365. If a Participant experiences a Special Payment Event in the first Plan
year of an Award Cycle, the pro-rated Accrued Bonus for the Plan Year in which
the Special Payment Event occurs shall be paid in a cash lump sum on or before
March 15th following the end of the Plan Year in which the Special Payment Event
Occurs. If a Participant experiences a Special Payment Event in the second Plan
Year of an Award Cycle, sum of (i) the Participant’s Accrued Bonus for the first
Plan Year of the Award Cycle plus the pro-rated Accrued Bonus for the Plan Year
in which the Special Payment Event occurs shall be paid in a cash lump sum on or
before March 15th following the end of the Plan Year in which the Special
Payment Event occurs. Such payment will constitute a full and complete
satisfaction of that Participant’s rights under this Plan.

(3) Transfer to Affiliate. If a Participant’s employment by the Company ceases
due to a transfer of employment to an Affiliate, he or she will accrue a bonus
for the Plan Year in which the transfer occurs equal to the product of (A) the
bonus accrued by that Participant with respect to the preceding Plan Year (or
his or her Target Bonus for the Plan Year in which the transfer occurs, if that
year is the Participant’s first year of participation in the Plan or the first
Plan Year of an Award Cycle), multiplied by (B) a fraction, the numerator of
which will be the number of days in the Plan Year transpired prior to the
cessation of employment, and the denominator of which will be 365. Thereafter,
the Participant will accrue no further bonuses under this Plan, but will be
entitled to a distribution of his Accrued Bonuses in accordance with Paragraph
5(a). Pending that distribution, the Participant’s Accrued Bonuses will continue
to be credited with interest in accordance with Paragraph 4(e), so long as that
Participant remains employed by an Affiliate.

c. Termination of the Plan. Upon the effective date of action taken by the Board
or the Committee to terminate this Plan, each Participant then actively employed
by the Company will accrue a bonus with respect to the Plan Year of termination
equal to the product of (A) the bonus accrued by the Participant with respect to
the preceding Plan Year (or

 

-7-



--------------------------------------------------------------------------------

his or her Target Bonus for the Plan Year in which the termination occurs, if
that year is the Participant’s first year of participation in the Plan or the
first Plan Year of an Award Cycle), multiplied by (B) a fraction, the numerator
of which will be the number of days in the Plan Year transpired prior to the
effective date of the termination, and the denominator of which will be 365. In
addition, each such Participant will receive payment of his or her Accrued
Bonuses (determined immediately after the accrual described in the preceding
sentence) in a cash lump sum within 30 days following the effective date of the
termination. Such payment will constitute a full and complete satisfaction of
that Participant’s rights under this Plan. For this purpose, a change in the
method pursuant to which amounts payable under the Plan are determined shall not
be treated as a termination of the Plan.

6. CHANGE IN CONTROL. If a Change in Control occurs and a Participant’s
employment thereafter ceases during the same Award Cycle (other than due to
death, Disability, Retirement or transfer to an Affiliate), then notwithstanding
any contrary provision of this Plan, that Participant’s rights will be
determined in accordance with this Paragraph 6. Payment under this Paragraph 6
will constitute a full and complete satisfaction of a Participant’s rights under
this Plan.

a. Termination Without Cause and Within One Year. If the cessation of employment
is due to a termination by the Company without Cause and occurs within one year
following the Change in Control, the Participant will accrue a bonus for the
Plan Year of termination equal to the product of (A) the bonus accrued by the
Participant with respect to the preceding Plan Year (or his or her Target Bonus
for the Plan Year in which the termination occurs, if that year is the
Participant’s first year of participation in the Plan or the first Plan Year of
an Award Cycle), multiplied by (B) a fraction, the numerator of which will be
the number of days in the Plan Year transpired prior to the termination, and the
denominator of which will be 365. In addition, the Participant will receive
payment of his or her Accrued Bonuses (determined immediately following the
accrual described in the preceding sentence) in a cash lump sum within 30 days
following the termination.

b. Termination Without Cause After One Year; Resignation or Termination for
Cause. If the cessation of employment is due to a termination by the Company
without Cause more than one year following the Change in Control, or if the
cessation of employment is due to termination by the Company for Cause or
resignation by the Participant (whether before or after the first anniversary of
the Change in Control), the Participant will not accrue any bonus for the Plan
Year of the cessation. Instead, the Participant’s Accrued Bonuses for the Award
Cycle in which the cessation occurs (i) will be fixed as of the date of the
cessation of employment, (ii) will not be credited with any further interest,
and (iii) will otherwise be paid at the same time and in the same manner as
specified above in Paragraph 5(a).

c. Other Terminations. This Paragraph 6 is not intended to alter the treatment
of a cessation of employment due to death, Disability, Retirement or transfer to
an Affiliate, whether before or after a Change in Control. Those events will in
any case be governed by Paragraphs 5(b)(2) and (3), respectively.

 

-8-



--------------------------------------------------------------------------------

7. AMENDMENT. This Plan may be amended by the Board or the Committee at any
time; provided, however, that no amendment will reduce any Participant’s Accrued
Bonuses without his or her consent.

8. TERMINATION. This Plan may be terminated by the Board at any time. Upon the
adoption of a resolution by the Board to terminate this Plan, bonuses will
accrue and be paid as specified above in Paragraph 5(c).

9. BENEFICIARIES. Each Participant may designate one or more beneficiaries to
receive distributions in the event of the Participant’s death by filing with the
Company a beneficiary designation on the form prescribed by the Committee for
such purpose. The designation of a beneficiary (or beneficiaries) may be changed
by the Participant at any time prior to his or her death by the delivery to the
Company of a new beneficiary designation form. If no beneficiary is designated
by the Participant, or if no beneficiary survives the Participant, the
Participant’s beneficiary will be his or her estate.

10. MISCELLANEOUS.

a. Special Rules for Negotiated Agreements. The application of any provision of
this Plan to a specified Participant may be varied or waived by written
agreement between the Company and that Participant, in which case the terms of
that written agreement will supersede the terms of this document (but only with
respect to the specified Participant).

b. No Pledge or Assignment. A Participant may not sell, transfer, pledge or
assign any amount payable under this Plan (provided that the right to payment
may pass by will or the laws of descent and distribution).

c. Unfunded Arrangement. This Plan is intended to be “unfunded.” With respect to
any payment not yet made to a Participant under this Plan, nothing will give
such Participant any rights greater than those of a general creditor of the
Company.

d. No Right to Continued Employment. This Plan does not confer upon any
Participant any right to continue in employment or limit in any way the right of
the Company or any Affiliate to discharge any Participant at any time, for any
reason.

e. Tax Withholding. All amounts payable under this Plan will be subject to tax
withholding in accordance with the Company’s normal payroll practices, as in
effect from time to time.

f. Paragraph Headings. The paragraph headings in this Plan are for convenience
only and are not intended to affect the interpretation of this Plan.

g. Governing Law. The Plan and all determinations made and actions taken
pursuant to the Plan shall be governed in accordance with Pennsylvania law,
without regard to the application of the principles of conflicts of laws.

Executed this              day of                             , 2010

 

-9-



--------------------------------------------------------------------------------

COMCAST CORPORATION

BY: /s/ David L. Cohen

ATTEST: /s/ Arthur R. Block

 

-10-